DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Status of Claims
This action is in reply to the application submitted by the applicant on August 10, 2021 as well as the telephone interview on September 10, 2021.
Claims 1, 4, 10, 13, and 19 were amended by applicant and are hereby entered. 
Claims 2, 6, and 15 were cancelled by applicant.   
Claims 21-23 were newly added by applicant and hereby entered.
Claims 1, 10, 19, and 21 have been amended by Examiner’s amendment (see attached).  
Claim 22 has been cancelled by Examiner’s amendment (see attached).  
Claim 24 has been newly added by Examiner’s amendment (see attached).  
Claims 1, 3-5, 7-14, 16-21, and 23-24 are currently pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and follow-up email with Applicant representative Thomas Hildebrandt on September 10, 2021 for the claim amendments.  

Allowable Subject Matter
Claims 1, 3-5, 7-14, 16-21, and 23-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous 101 and 103 rejections have been withdrawn due to the amendments.  
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because it is a practical application as well as similar to DDR, rooted in computer technology.    
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims.
creating, by an authorization system, a single-use account token for a valid primary account identifier;
sending, by the authorization system, the single-use account token as an email attachment to an email address of an associate account holder, wherein a user device is configured to physically isolate the email attachment in a quarantine memory sector of the user device and to load the single-use account token from the email attachment into a wallet application of the user device;
preventing the valid primary account identifier from being used by the authorization system to authorize a transaction in response to the single-use account token being created;
receiving, by the authorization system and from a merchant system, an authorization request including a payment account first identifier;
determining, by the authorization system, that the payment account first identifier is the valid primary account identifier and not the single-use account token; 
 declining, by the authorization system, the authorization request in response to determining that the payment account first identifier is the valid primary account identifier and not the single-use account token; and

The following prior art of reference have been deem most relevant to the allowed claim(s):
Dill (U.S. Pub. No. US 20150032627 A1) discloses systems and methods for interoperable network token processing are provided. A network token system provides a platform that can be leveraged by external entities (e.g., third party wallets, e-commerce merchants, payment enablers/payment service providers, etc.) or internal payment processing network systems that have the need to use the tokens to facilitate payment transactions. A token registry vault can provide interfaces for various token requestors (e.g., mobile device, issuers, merchants, mobile wallet providers, etc.), merchants, acquirers, issuers, and payment processing network systems to request generation, use and management of tokens. The network token system further provides services such as card registration, token generation, token issuance, token authentication and activation, token exchange, and token life-cycle management.
Jodoin (US Pub. No. 20160086169 A1) discloses a method (200) for performing a purchase transaction. The method comprises: receiving, by a first computing device operated by a first person, a first transaction token generated by a Tokenization Service Provider (“TSP”) server operated by a TSP; and using the first transaction token to complete a first purchase transaction. When payment is declined during the first purchase transaction, contact details are automatically provided for a card issuer to the first computing device so that a communication session between the first person and a card issuer can be initialized without requiring the first person to search for the contact details. Additionally, the first transaction token is used to retrieve and provide the card issuer with at least one of transaction-specific context information pertaining to the first transaction and account information associated with the first person.
Barbour (US 20040133507) discloses a method for executing one or more financial transactions over a communication path for an account holder having an account associated with a permanent account number, where the permanent account number is deactivated for financial transactions over a communication path. A single use number 
DUA (US20150339667) discloses an apparatus to process a request to authorize a payment transaction includes a communications interface coupled to a payment network that is configured to receive a first transaction authorization request originating from a merchant point-of-sale (POS) system, and to transmit a transaction approval or decline response, at least one storage device to store a database including user accounts, wherein each user account contains at least one linked payment account number and at least one token account number, and a processor configured to receive the first transaction authorization request, select a user account using the token credential, select a payment account number, transmit a second transaction authorization request for the selected payment account, receive an approval or decline authorization message in response, and transmit a transaction approval or decline authorization message to the payment network in response to the first transaction authorization request.
Claims 1, 3-5, 7-14, 16-21, and 23-24 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (U.S. Pub. No. 20100250410 A1) is pertinent because it uses fraud checks against a blacklist and token devices.    
Ciurea (US Pub. No. 20140058949 A1) is pertinent because it authentication and risk analysis processes using search engine technology.
Song (US Pub. No. 20130103482 B1) is pertinent because it uses fraud checks against a blacklist and token devices.
Song (US Pub. No. 20150278819 A1) is pertinent because it uses fraud checks against a blacklist and token devices.
Justice (US Pat. No. 6516056B1) is pertinent because it uses fraud indicators and examining past transactions and/or a pending transaction associated with the account for the presence of the fraud indicators. 
Law (US Pub. No. 20150134540A1) is pertinent because it uses facilitating a transaction using a virtual card on a mobile device.
Ngo (US Pub. No. 20150178724A1) is pertinent because it uses Limited-use keys and cryptograms.
Weber (U.S. Pub. No. 2014/0250011A1) is pertinent because it uses blacklisting of accounts.
May (U.S. Pub. No. 20090265211 A1) is pertinent because it uses a system and method for detecting fraud when facilitating a payment transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694